         Case 2:18-cv-02362-JDW Document 11 Filed 02/08/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



SERGEANT DANIELLE ALSTON,                            :
          Plaintiff,

               v.                                    :
                                                                CIVIL ACTION
CITY OF PHILADELPHIA, d/b/a/                                    NO. 18-2362
PHILADEPHIA POLICE DEPT.; and                        :
LIEUTENANT BRIAN DOUGHERTY,
Individually and in His Official Capacity as
Lieutenant for the Philadelphia Police               :
Department
               Defendants.


                                                 ORDER


       AND NOW this 8th day of February 2019, upon consideration of Defendants’ Motion to

Dismiss Plaintiff’s Amended Complaint (ECF No. 9) and Plaintiff’s Response thereto (ECF No.

10), it is hereby ORDERED as follows:


       (1) Defendants’ Motion to Dismiss all claims against the City of Philadelphia (d/b/a as
           Philadelphia Police Department) is GRANTED as unopposed and said Defendant
           shall be DISMISSED from this action;

       (2) Defendants’ Motion to Dismiss all claims against Defendant Dougherty is DENIED.
           Only the direct discrimination claims against Defendant Dougherty as contained in
           Plaintiff’s Amended Complaint shall be DISMISSED. The remaining harassment
           and hostile work environment claims against Defendant Dougherty shall proceed;
           and,1

1
 Defendants’ Motion seeks dismissal of Plaintiff’s entire Amended Complaint. (ECF No. 9 at
2.) Plaintiff concedes dismissal of the direct discrimination claims against Defendant Dougherty
and in fact, said claims are the only ones to which Defendants’ Brief speaks. (ECF Nos. 9; 10 at
15.) It is well established that failure to brief an issue results in waiver of the issue. See Hawa v.
Coatesville Area Sch. Dist., Civil Action No. 15-4828, 2016 U.S. Dist. LEXIS 17386, at *14
(E.D. Pa. Feb. 12, 2016) (“A party who fails to brief an issue waives that issue.”) (citations
omitted). Accordingly, the remaining claims against Defendant Dougherty shall stand.


                                             Page 1 of 2
 Case 2:18-cv-02362-JDW Document 11 Filed 02/08/19 Page 2 of 2




(3) On or before March 1, 2019, Defendant Dougherty shall file an Answer to
    Plaintiff’s Amended Complaint.




                                                        BY THE COURT


                                                        /s/ C. Darnell Jones, II J.




                                 Page 2 of 2
